 

Exhibit 10.1



NETCHIP TECHNOLOGY, Inc.

1996 FLEXIBLE STOCK INCENTIVE PLAN



 

 

1. Establishment, Purpose, and Definitions.



(a) There is hereby adopted the 1996 Flexible Stock Incentive Plan (the "Plan")
of NetChip Technology, Inc., a California corporation (the "Company").



(b) The purpose of the Plan is to provide a means whereby eligible individuals
(as defined in Section 4, below) can acquire Common Stock of the Company (the
"Stock"). The Plan provides employees (including officers and directors who are
employees)

of the Company and of its Affiliates (as defined below) an opportunity to
purchase shares of Stock pursuant to options which may qualify as incentive
stock options (referred to as "incentive stock options") under Section 422 of
the Internal Revenue Cod of 1986, as amended (the "Code"), and employees,
officers, directors, independent contractors, and consultants of the Company and
of its Affiliates (as defined below) an opportunity to purchase shares of Stock
pursuant to options which are not described in Sections 422 or 423 of the Code
(referred to as "nonqualified stock options"). The Plan also provides for the
sale of Stock to eligible individuals in connection with the performance of
services for the Company or it's Affiliates (as defined below).



(c) The term "Affiliates" as used in the Plan means parent or subsidiary
corporations, as defined in Sections 424(e) and (f) of the Code (but
substituting the "Company" for "employer corporation"), including parents or
subsidiaries which become such after adoption of the plan.



2. Administration of the Plan.



(a) The Plan shall be administered by the Board of Directors of the Company (the
"Board"). The Board may delegate the responsibility for administering the Plan
to a committee, under such terms and conditions as the Board shall determine
(the "Committee"). References in this Plan to the "Committee" shall mean the
Board if the Board has not delegated responsibility to a separate committee.
Members of the Committee shall serve at the pleasure of the board. The Committee
shall select one of its members as chairman, and shall hold meetings at such
times and places as it may determine. A majority of the Committee shall
constitute a quorum and acts of the Committee at which a quorum is present, or
acts reduced to or approved in writing by all the members of the Committee,
shall be the valid acts of the Committee.



(b) The Committee shall determine which eligible individuals (as defined in
Section 4, below) shall be granted options under the Plan, the timing of such
grants, the terms thereof (including any restrictions on the Stock), and the
number of shares subject to such options.



(c) The Committee may amend the terms of any outstanding option granted under
this Plan, but any amendment which would adversely affect the participant's
rights under tan outstanding option shall not be made without the participant's
written consent. The Committee may, with the participant's written consent,
cancel any outstanding stock option or accept any outstanding stock option in
exchange for a new option.



(d) The Committee shall also determine which eligible individuals (as defined in
Section 4, below) shall be issued Stock under the Plan, the timing of such
grants, the terms thereof (including an restrictions), and the number of shares
to be granted. The Stock shall be issued for such consideration (if any) as the
Committee deems appropriate. Stock issued subject to the restrictions shall be
evidenced by a written agreement (the "Restricted Stock Purchase Agreement").
The Committee may amend any Restricted Stock Purchase Agreement, but any
amendment which would adversely affect the shareholder's rights to the Stock
shall not be made without his or her written consent.



(e) The Committee shall have the sole authority, in its absolute discretion to
adopt, amend, and rescind such rules and regulations as, in its opinion, may be
advisable for the administration of the Plan, to construe and interpret the
Plan, the rules and the regulations, and the instruments evidencing options or
Stock granted under the Plan and to make all other determinations deemed
necessary or advisable for the administration of the Plan. All decisions,
determinations, and interpretations of the Committee shall be binding on all
participants.



3. Stock Subject to the Plan.



(a) An aggregate of not more than 3,000,000 shares of Stock shall be available
for the grant of stock options or the issuance of Stock under the Plan. If any
option is surrendered (except surrender for the shares of Stock) or for any
other reason ceases to be exercisable in whole or in part, the shares which were
subject to such option but as to which the option had not been exercised shall
continue to be available under the Plan. Any Stock which is retained by the
Company upon exercise of an option in order to satisfy the exercise price for
such option or any withholding taxes due with respect to such option exercise
shall be treated as issued to the participant and will thereafter not be
available under the Plan.



(b) If there is any change in the Stock subject to the Plan, a Stock Option
Agreement, or a Restricted Stock Purchase Agreement through merger,
consolidation, reorganization, recapitalization, ,reincorporation, stock split,
stock dividend, or other change in the capital structure of the Company,
appropriate adjustments shall be made by the Committee in order to preserve but
not to increase the benefits to the individual, including adjustments to the
aggregate number, kind and price per share of shares subject to the Plan, a
Stock Option Agreement, or a Restricted Stock Purchase Agreement.



4. Eligible Individuals. Individuals who shall be eligible to have granted to
them the options, or Stock provided for by the Plan shall be such employees,
officers, directors, independent contractors and consultants of the Company or
an affiliate as the Committee, in its discretion, shall designate from time to
time. Notwithstanding the foregoing, only employees of the Company or an
Affiliate (including officers and directors who are bona fide employees ) shall
be eligible to recieve incentive stock options.



5. The Option Price. The exercise price of the Stock covered by each incentive
stock option shall be not less than the per share fair market value of such
Stock on the date the option is granted. The exercise price of the Stock covered
by each nonqualified stock option shall be as determined by the Committee and
shall be not less than 85% of the per share fair market value of such Stock on
the date the option is granted. Notwithstanding the foregoing, in the case of a
stock option granted to a person possessing more than 10% of the combined voting
power of the Company or an Affiliate, the exercise price shall be not less than
110% of the fair market value of the Stock on the dated the option is granted.
The exercise price of an option shall be subject to the adjustment to the extent
provided in Section 3(b), above.



6. Terms and Conditions of Options.



(a) Each option granted pursuant to the Plan will be evidenced by a written
stock option agreement (the "Stock Option Agreement") executed by the Company
and the person to whom such option is granted.



(b) The Committee shall determine the term of each option granted under the
Plan; provided, however, that the term of an incentive stock option shall not be
more than 10 years and that, in the case of an incentive stock option granted to
a person possessing more than 10% of the combined voting power of the Company or
an Affiliate, the term shall be for no more than five years.



(c) In the case of incentive stock options, the aggregate fair market value
(determined as of the time such option is granted) of the Stock with respect to
which incentive stock options are exercisable for the first time by an eligible
employee in any calendar year (under this Plan and any other plans of the
Company or its Affiliates) shall not exceed $100,000.



(d) The Stock Option Agreement may contain such other terms, provisions and
conditions consistent with this Plan as may be determined by the Committee. If
an option, or any part thereof is intended to qualify as an incentive stock
option, the Stock Option Agreement shall contain those terms and conditions
which are necessary to so qualify it. Notwithstanding the foregoing, no option
granted under the Plan may vest as less than the rate required by the California
Department of Corporations rules as in effect on the date of grant.



7. Terms and Conditions of Stock Purchases



(a) Each sale or grant of stock pursuant to the Plan will be evidenced by a
written Restricted Stock Purchase Agreement executed by the Company and the
person to whom such stock is sold or granted.



(b) The Restricted Stock Purchase Agreement may contain such other terms,
provisions and conditions consistent with the Plan as may be determined by the
Committee, including not by way of limitation, restrictions on transfer,
forfeiture provisions, repurchase provisions and vesting provisions.
Notwithstanding the foregoing, no restricted stock purchase granted under the
Plan my vest at less than the rate required by the California Department of
Corporations rules as in effect on the date of grant.



(c) The purchase price of Stock sold hereunder pursuant to a Restricted Stock
Purchase Agreement shall be the price determined by the Committee on the date
the right to purchase Stock is granted; provided, however that (i) such price
shall not be less than 85% of the per share fair market value of such Stock on
the date the right to purchase Stock is granted and (ii) in the case of any
person possessing more than 10% of the total combined voting power of all
classes of stock of the Company or an Affiliate, such price shall be not less
than 100% of the per share fair market value of such Stock at the time the right
to purchase Stock is granted, or at the time the purchase is consummated.



8. Use of Proceeds. Cash proceeds realized from the sale of Stock under the Plan
shall constitute general funds of the Company.



9. Amendment, Suspension, or Termination of the Plan.



(a) The Board may at any time amend, suspend or terminate the Plan as it deems
advisable; provided that such amendment, suspension or termination complies with
all applicable requirements of state and federal law, including any applicable
requirement that the Plan or an amendment to the Plan be approved the Company's
shareholders, and provided further that, except as provided in Section 3(b),
above, the Board shall in no event amend the Plan in the following respects
without the consent of shareholders than sufficient to approve the Plan in the
first instance:



(i) To increase the maximum number of shares subject to incentive stock options
issued under the Plan; or

(ii) To change the designation or class of persons eligible to receive incentive
stock options under the Plan.



10. Assignability. Each option granted pursuant to this Plan shall, during
participant's lifetime, be exercisable only by participant, and neither the
option nor any right hereunder shall be transferable by the participant by
operation of law or otherwise other than by will or the laws of descent and
distribution. Stock subject to a Restricted Stock Purchase Agreement shall be
transferable only as provided in such Agreement.



11. Payment Upon Exercise of Options.



(a) Payment of the purchase price upon exercise of any option granted under this
Plan shall be made in cash, certified check or wire transfer; provided, however,
that the Committee, in its sole discretion, may permit a participant to pay the
option price in whole or in part (i) with shares of Stock owned by the
participant; (ii) by delivery on a form prescribed by the Committee of an
irrevocable direction to a securities broker approved by the Committee to sell
share and deliver all or a portion of the proceeds to the Company in payment for
the Stock; (iii) by delivery of the participant's promissory note with such
recourse, interest, security, and redemption provisions as the Committee in its
discretion determines appropriate; or (iv) in any combination of the foregoing.
Any stock used to exercise options shall be valued at is fair market value on
the date of the exercise of the option. In addition, the Committee, in its sole
discretion, may authorize the surrender by a participant of all or part of an
unexercised option and authorize a payment in consideration thereof of an amount
equal to the difference between the aggregate fair market value of the Stock
subject to such option and the aggregate option price of such Stock. In the
Committee's discretion, such payment may be made in cash, shares of Stock with a
fair market value on the date of surrender equal to the payment amount, or some
combination thereof.



(b) In the event that the exercise price is satisfied by the Committee retaining
from the shares of Stock otherwise to be issued to participant shares of Stock
having a value equal to the exercise price, the Committee may, in its sole
discretion, issue participant and additional option, entitling participant to
purchase additional Stock in an amount equal to the number of share so retained.

12. Withholding Taxes.



(a) No Stock shall be granted or sold under the Plan to any participant, until
the participant has made arrangements acceptable to the Committee for the
satisfaction of federal, state, and local income and social security tax
withholding obligations, including without limitation obligations incident to
the receipt of Stock under the Plan, the lapsing of restrictions applicable to
such Stock, the failure to satisfy the conditions for treatment as incentive
stock option sunder the applicable tax law, or the receipt of cash payment. Upon
exercise of a stock option or lapsing or restriction on Stock issued under the
Plan, the Company may satisfy its withholding obligations by withholding from
the participant or requiring the participant to surrender shares of the
Company's Stock sufficient to satisfy federal, state, and local income and
social security tax withholding obligations.



(b) In the event the such withholding is satisfied by the Company or the
participant's employer retaining from the shares of Stock otherwise to be issued
to participant shares of Stock having a value equal to such withholding tax, the
committee may, in its sole discretion, issue participant and additional option,
entitling participant to purchase additional Stock in a amount equal to the
number of shares so retained.



13. Restrictions on Transfer of Shares. The Stock acquired pursuant to the Plan
shall be subject to such restrictions and agreements regarding sale, assignment,
encumbrances or other transfer as are in effect among the shareholders of the
Company at the time such Stock is acquired, as well as to such other
restrictions as the Committee shall deem advisable.



14. Shareholder Approval. This Plan shall only become effective with regard to
incentive stock options upon its approval by a majority of the shareholders
within 12 months of the Board's adoption of the Plan. The Committee may grant
incentive stock options under the Plan prior to such approval by the
shareholders, but until shareholder approval of the Plan is obtained, no
incentive stock option shall be exercisable. Any nonqualified stock option that
is exercised before shareholder approval is obtained must be rescinded if
shareholder approval is not obtained within 12 months before or after the Plan
is adopted.



15. Information to Plan Participants The Company shall provide, at least
annually, to each Plan participant, during any period for which said participant
has one or more options or shares acquired pursuant to the Plan outstanding,
copies of financial statements of the Company issued during said period.






--------------------------------------------------------------------------------




NETCHIP TECHNOLOGY, INC.



INCENTIVE STOCK OPTION AGREEMENT





This Agreement is made as of November 19, 2003 between NetChip Technology, Inc.,
a California corporation (the "Company") and John Chasko ("Optionee).





RECITALS:



WHEREAS, the Company has adopted the 1996 Flexible Stock Incentive Plan (the
"Plan"), which Plan is incorporated in this Agreement by reference and made a
part of it; and



WHEREAS, the Company regards Optionee as a valuable employee of the Company, and
has determined that it would be to the advantage and in the interests of the
Company and its shareholders to grant the options provided for in this Agreement
to Optionee as an inducement to remain in the service of the Company (as defined
in the Plan) and as an incentive for increased efforts during such service;



NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties to the Agreement hereby agree as follows:



1. Option Grant. The Company hereby grants to Optionee the right and option to
purchase from the Company on the terms and conditions hereinafter set forth, all
or any part of an aggregate of 6,000 shares of Common Stock of the Company (the
"Stock"). This option is intended to satisfy the requirements of Section 422 of
the Internal Revenue Code of 1986 , as amended (the "Code") and qualify as an
incentive stock option.



2. Option Price. The purchase price of the Stock subject to this option shall be
$0.21 per share, which price is not less than the per share fair market value of
such Stock as of November 19, 2003 (the "Grant Date") as determined by the Board
of Directors of the Company or a committee designated by it (the "Committee"),
or, if Optionee possesses more than ten percent of the combined voting power of
the Company or any of its Affiliates, not less than 110 percent of the per share
fair market value of the Stock as of the Grant Date as determined by the
Committee. The term "Option Price" as used in this Agreement refers to the
purchase price of the Stock subject to this option.



3. Option Period. This option shall e exercisable only during the Option Period,
and during such Option Period, the exercisability of the option shall be subject
to the limitations of Section 4 and the vesting provisions of Section 5. the
Option Period shall commence on the Grant Date and except as provided in Section
4, shall terminate (the "Termination Date") ten years from the Grant Date;
provided, however, that the Option Period for a person possessing more than ten
percent of the combined voting power of the Company or an Affiliate shall
terminate five years from the Grant Date.



4. Limits on Option Period. The Option Period may end before the Termination
Date, as follows:



(a) Termination of Employment. If Optionee ceases to be a bona fide employee of
the Company or an Affiliate for any reason other than disability (within the
meaning of subsections (c) and (d) or death during the Option Period, the Option
Period shall terminate three months after the date of such cessation of
employment or on the Termination Date, whichever shall first occur, and the
option shall be exercisable only to the extent exercisable under Section 5 on
the date of Optionee's cessation of employment.



(b) Death. If Optionee dies while in the employ of the Company or any of its
Affiliates, the Option Period shall end one year after the date of death or on
the Termination Date, whichever shall first occur, and Optionee's executor or
administrator or the person or persons to whom Optionee's rights under this
option shall pass by will or by the applicable laws of descent and distribution
may exercise this option only to the extent exercisable under Section 5 on the
date of the Optionee's death.



(c) Disability. If Optionee's employment is terminated by reason of disability,
the Option Period shall end one year after the date of Optionee's cessation of
employment or on the Termination Date, whichever shall first occur, and the
option shall be exercisable only to the extent exercisable under Section 5 on
the date of Optionee's cessation of employment. Optionee understands that
exercise of the option, if Optionee's employment is terminated by reason of
disability that is not deemed total and permanent disability within the meaning
the meaning of Section 22(e)(3) of the Code, more than 90 days after termination
will result in the disqualification of this option as an incentive stock option
for tax purposes.



(d) Leave of Absence. If Optionee is on a leave of absence from the Company or
an Affiliate because of his disability, or for the purpose of serving the
government of the country in which the principal place of employment of Optionee
is location, either in a military or civilian capacity, or for such other
purpose or reason as the Committee may approve, Optionee shall not be deemed
during the period of such absence, by virtue of such absence alone, to have
terminated employment with the Company or an Affiliate except as the Committee
may otherwise expressly provide.



5. Vesting of Right to Exercise Option. Subject to other limitations contained
in this Agreement, the Optionee shall have the right to exercise the option such
that the options are fully exercisable four (4) years from January 1, 2004 as
follows:



(i) As to 25% of the number of shares covered by this Agreement on, (one year
from January 1, 2004);



(ii) As to the 1/36th of the remaining number of shares covered by this
Agreement, on the last day of each month thereafter until the option is fully
exercisable.



Any portion of the option that is not exercised shall accumulate and may be
exercised at any time during the Option Period prior to the Termination Date. No
partial exercise of this option may be for less than 5 percent of the total
number of shares than available under this option. In no event shall the Company
be required to issue fractional shares. Notwithstanding the foregoing, the
aggregate fair market value (determined as of the time such option is granted)
of the Stock with respect to which incentive stock options are exercisable for
the first time in any calendar year (under the Plan and any other incentive
stock option plans of the Company or its Affiliates) shall not exceed $100,000.



6. Method of Exercise. Optionee may exercise the option with respect to all or
any part of the shares of Stock then subject to such exercise as follows:

(a) Delivery of Written Notice and Option Price. By giving the Company written
notice of such exercise, specifying the number of such shares as to which this
option is exercised. Such notice shall be accompanied by an amount equal to the
Option Price of such shares, in the form of any one or a combination of the
following: (i) cash, a certified check, or wire transfer payable to the order of
the Company in lawful money of the United States: (ii) by delivery on a form
prescribed by the Committee of an irrevocable direction to a securities broker
approved the Committee to sell shares and deliver all or a portion of the
proceeds to the Company in Payment for the Stock; (iii) shares of Stock valued
on the date of exercise at fair market value; or (iv) if authorized for Optionee
by the Committee, notes. The shares of Stock shall be valued in accordance with
procedures established by the Committee. Any note used to exercise this option
shall be a full recourse, interest-bearing obligation containing such terms as
the Committee shall determine. If a note is used, the Optionee agrees to execute
such further documents as the Committee may deem necessary or appropriate in
connection with issuing the note, perfecting a security interest in the Stock
purchased with the note, and any related terms or conditions that the Committee
may propose. Such further documents may include, not by way of limitation, a
security agreement, an escrow agreement, a voting trust agreement and an
assignment separate from certificate.



(b) Execution of Agreement. Optionee (and Optionee's spouse, if any) shall be
required, as a condition precedent to acquiring Stock through the exercise of
the option, to execute one or more agreements relation to obligations in
connection with ownership of the Stock or restrictions to which the other
shareholders of the Company are subject at the time of such exercise.



(c) Investment Representation. If required by the Committee, Optionee shall give
the Company satisfactory assurance in writing, signed by Optionee or his legal
representative, as the case may be, that such shares are being purchased for
investment and not with a view to the distribution thereof, provided that such
assurance shall be deemed inapplicable to (1) any sale of such shares by such
Optionee made in accordance with the terms of a registration statement covering
such sale, which may hereafter be filed and become effective under the
Securities Act of 1933, as amended (the "Securities Act"), and with respect to
which no stop order suspending the effectiveness thereof has been issued, and
(2) any other sale of such shares with respect to which in the opinion of
counsel for the Company, such assurance is not required to be given in order to
comply with the provisions of the Securities Act.

(d) Delivery of Certificates. As soon as practicable after receipt of the notice
required in Section 6(a) and satisfaction of the conditions set forth in
Sections 6(b) and 6(c), the Company shall, without transfer or issue tax and
without other incidental expense to Optioinee, deliver to Optionee at the office
of the Company, at

_________________________________________, or such other place as m ay be
mutually acceptable to the Company and Optionee, a certificate or certificates
of such shares of Stock; provided, however, that the time of such delivery may
be postponed by the Company for such period as may be required for it with
reasonable diligence to comply with applicable registration requirements under
the Securities Act, the Securities Exchange Act of 1934, as amended, any
applicable listing requirements of any national securities exchange, and
requirements under an other law or regulation applicable to the issuance or
transfer of such shares.

7. Corporate Transactions.

(a) Definition. For the purposes of this Section 7, a "Corporate Transaction"
shall include any of the following shareholder-approved transactions to which
the Company is a party:

(i) a merger or consolidation in which the Company is not the surviving entity,
except for (1) a transaction the principal purpose of which is to change the
state of the Company's incorporation, or (2) a transaction in which the
Company's shareholders immediately prior to such merger or consolidation hold
(by virtue of securities received in exchange for their shares in the Company)
securities of the surviving entity representing more than fifty percent (50%) of
the total voting power of such surviving entity immediately after such
transaction;

(ii) the sale, a transfer or other disposition of all or substantially all of
the assets of the Copany unless the Company's shareholders immediately prior to
such sale, transfer or other disposition hold (by virtue of securities received
in exchange for their shares in the Company) securities of the purchaser or
other transferee representing more than fifty percent (50%) of the total voting
power of such entity immediately after such transaction; or

(iii) any merger in which the Company is the surviving entity but in which the
Company's shareholders immediately prior to such merger do not hold (by virtue
of their shares in the Company held immediately prior to such transaction)
securities of the surviving entity (by virtue of their shares in the Company
held immediately prior to such transaction) representing more than fifty percent
(50%) of the total voting power of the surviving entity immediately after such
transaction.

(b) Effect. In the event of any Corporate Transaction, this option shall
terminate immediately prior to the specified effective date of the Corporate
Transaction unless assumed by the successor corporation or its parent company,
pursuant to options providing substantially equal value and having substantially
equivalent provisions as the options granted pursuant to this Agreement.

8. Adjustments for Changes in Stock. If there should be any change in a class of
Stock subject to this option, through merger, consolidation, reorganization,
recapitalization, reincorporation, stock split, stock dividend or other change
in the capital structure of the Company (except for a Corporate Transaction
described in Section 7), the Company shall make appropriate adjustments in order
to preserve, but not to increase, the benefits to Optionee, including
adjustments in the number of shares of such Stock subject to this option and in
the price per share. Any adjustments made pursuant to this Section 8 as a
consequence of a change in the capital structure of the Company shall not
entitle Optionee to acquire a number of shares of such Stock of the Company or
shares of stock of any successor company greater than the number of shares
Optionee would receive if, prior to such a change, Optionee had actually held a
number of shares of such Stock equal to the number of shares then subject to
this option.

9. Limitations on Transfer of Option. This option shall, during Optionee's
lifetime, be exercisable only by Optionee, and neither this option nor any right
hereunder shall be transferable by Optionee by operation of law or otherwise
other than by will or the laws of descent and distribution. In the event of any
attempt by Optionee to alienate, assign, pledge, hypothecate, or otherwise
dispose of this option or of any right hereunder, except as provided for in this
Agreement, or in the event of the levy of any attachment, execution, or similar
process upon the rights or interest hereby conferred, the Company at its
election may terminate this option by notice to Optionee and this option shall
thereupon become null and void.

10. No Shareholder Rights. Neither Optionee nor any person entitled to exercise
Optionee's rights in the event of this death shall have any of the rights of a
shareholder with respect to the shares of Stock subject to this option except to
the extent the certificates for such shares shall have been issued upon the
exercise of this option.

11. NO EFFECT ON TERMS OF EMPLOYMENT. SUBJECT TO THE TERMS OF ANY WRITTEN
EMPLOYMENT CONTRACT TO THE CONTRARY, THE COMPANY (OR ITS AFFILIATE WHICH EMPLOYS
OPTIONEE) SHALL HAVE THE RIGHT TO TERMINATE OR CHANGE THE TERMS OF EMPLOYMENT OF
OPTIONEE AT ANY TIME AND FOR ANY REASON WHATSOEVER, WITH OR WITHOUT CAUSE.

12. Notice. Any notice required to be given under the terms of this Agreement
shall be addressed to the Copany in care of its Secretary at the Office of the
Company at NetChip Technology, inc., 625C Clyde Avenue, Mountain View,
California 94043, and any notice to be given to Optionee shall be addressed to
him at the address given by him beneath his signature to the Agreement, or such
other address as either party to this Agreement may hereafter designate in
writing to the other. Any such notice shall be deemed to have been duly given
when enclosed in a properly sealed envelope or wrapper addressed as aforesaid,
express or certified and deposited (postage or certification fee prepaid) in a
post office or branch office regularly maintained by the United States.

13. Lock-Up Agreement.

(a) Agreement. Optionee if requested by the Company and the lead underwriter of
any public offering of the Common Stock or other securities of the Company (the
"Lead Underwriter"), hereby irrevocably agrees not to sell, contract to sell,
grant any option to purchase, transfer the economic risk of ownership in, make
any short sale of, pledge or otherwise transfer or dispose of an interest in any
Common Stock or an securities convertible into or exchangeable or exercisable
for or any other rights to purchase or acquire common Stock (except Common Stock
included in such public offering or acquired on the public market after such
offering) during the 180-day period following the effective date of a
registration statement of the Company filed under the Securities Act, or such
shorter period of time as the Lead Underwriter shall specify. Optionee further
agrees to sign such documents as may be requested by the Lead Underwriter to
effect the foregoing and agrees that the Company may impose stop-transfer
instructions with respect to such common Stock until the end of such period. The
Company and Optionee acknowledge that each Lead Underwriter of a public offering
of the Company's stock, during the period of such offering and for the 180-day
period thereafter, is an intended beneficiary of this Section 13.

(b) Permitted Transfers. Notwithstanding the foregoing, Section 13(a) shall not
prohibit Optionee from transferring any shares of Common Stock or securities
convertible into or exchangeable or exercisable for the Company's Common Stock
either during Optionee's lifetime or on death by will or intestacy to Optionee's
immediate family or to a trust the beneficiaries of which are exclusively
Optionee and/or a member or members of Optionee's immediate family; provided,
however, that prior to any such transfer, each transferee shall execute an
agreement pursuant to which each transferee shall agree to receive and hold such
securities subject to the provisions of Section 13 hereof. For the purposes of
this Section, the term "immediate family" shall mean spouse, lineal descendant,
father, brother, sister of the transferor.

(c) No Amendment Without Consent of Underwriter. During the period from
identification as a Lead Underwriter in connection with any public offering of
the Company's Common Stock until the earlier of (i) the expiration of the
lock-up period specified in Section 13(a) in connection with such offering or
(ii) the abandonment of such offering by the Company and the Lead Underwriter,
the provisions of Section 13 may not be mended or waived except with the consent
of the Lead Underwriter.

14. Committee Decisions Conclusive. All decisions of the Committee upon any
question arising under the Plan or under this Agreement shall be conclusive.

15. Successors. This Agreement shall be binding upon and inure to the benefit of
any successor or successors of the Company. Where the context permits,
"Optionee" as used in this Agreement shall include Optionee's executor,
administrator or other legal representative or the person or persons to whom
Optionee's rights pass by will or the applicable laws of descent and
distribution.

16. Early Dispositions.

(a) Loss of ISO Treatment. Optionee understands that any disposition of any
shares acquired by exercise of this option occurring within two (2) years from
the Grant Date or within one (1) year from the date Optionee purchased such
shares by exercise of this option may have adverse tax consequences. Optionee is
advised to consult a tax advisor.

(b) Notification Requirement. Optionee agrees, as partial consideration for the
designation of this option as an incentive stock option under Section 422 of the
Code, to notify the Company in writing within thirty (30) days of any
disposition of any shares acquired by exercise of this option if such
disposition occurs within two (2) years from the Grant Date or within one (1)
year from the date the Optionee purchased such shares by exercise of this
option. If the Company is required to withhold an amount for the purpose of
income and employment taxes as a result of an early disposition, Optionee
acknowledges that it will be required to satisfy the amount of such withholding
in a manner that the Company prescribes.

17. Restrictive Legends. All certificates for shares of the Stock shall bear the
following legends, in addition to any other legends required by applicable state
securities law and securities commissioners:

"THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT
AND NOT WITH A VIEW TO , OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION
THEREOF. THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933. THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THE SECURITIES UNDER SAID
ACTO OR AN OPINION OF SUCH COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED."

"THE SHARES REPRESENTED BY THIS CERTIFICATE ARE RESTRICTED BY THE TERMS OF, AND
ARE SUBJECT TO A RIGHT OF FIRST REFUSAL OPTION IN FAVOR OF THE COMPANY, AS
PROVIDED IN THE BYLAWS OF THE COMPANY, A CPY OF WHICH IS AVAILABLE FROM THE
COMPANY."

"THE SHARES EFIDENCED BY THIS CERTIFICATE WERE ISSUED BY THE CORPORATION TO THE
REGISTERED HOLDER UPON EXERCISE OF AN INCENTIVE STOCK OPTION AS DEFINED IN
SECTION 422 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED. THE TRANSFER AGENT
FOR THE SHARES EVIDENCED HEREBY SHALL NOTIFY THE CORPORATION IMMEDIATELY OF ANY
TRANSFER OF THE SHARES BY THE REGISTERED HOLDER HEREOF MADE ON OR
BEFORE___________________[TWO YEARS FROM THE DATE OF GRANT AND ONE YEAR FROM THE
DATE OF EXERCISE.] THE REGISTERED HOLDER SHALL HOLD ALL SHARES PURCHASED UNDER
THE OPTION IN THE REGISTERED HOLDER'S NAME (AND NOT IN THE NAME OF AN NOMINEE)
PRIOR TO THIS DATE"

18. California Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of California.

19. Copy of Plan. Optionee hereby acknowledges receipt of a copy of the Plan.